        Case 2:19-cv-10374-PA-E Document 115 Filed 07/14/20 Page 1 of 2 Page ID #:963



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7

   8

   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11                                       WESTERN DIVISION
  12
        THIMES SOLUTIONS INC.,                      Case No: 2:19-cv-10374-PA (Ex)
  13
                        Plaintiffs,                 STIPULATED ORDER AWARDING
  14                                                ATTORNEYS’ FEES IN
                   v.                               CONNECTION WITH ANTI-SLAPP
  15                                                MOTION IN FAVOR OF
        TP LINK USA CORPORATION, et al.             DEFENDANTS
  16
                        Defendants.                 Hearing Date:   None
  17
                                                    TAC FILED:      July 8, 2020
  18

  19                                                Courtroom: 9A
  20

  21

  22

  23

  24

  25

  26

  27

  28


4835-2539-1810.1
        Case 2:19-cv-10374-PA-E Document 115 Filed 07/14/20 Page 2 of 2 Page ID #:964



   1               Having granted Defendants’ motion to strike Plaintiff’s state law claims for trade
   2    libel and interference with existing and prospective business relationships under
   3    California’s anti-SLAPP statute [Dkt. 103], and having considered the joint stipulation
   4    for entry of attorneys’ fees award in connection with anti-SLAPP motion in favor of
   5    Defendants and finding good cause in support therefore, it is hereby ORDERED that:
   6               (1)   Defendants are awarded attorneys’ fees under the California anti-SLAPP
   7    statute payable by Plaintiff to Defendants in the amount of thirty thousand dollars
   8    ($30,000), which payment shall be made on or before September 30, 2020; and
   9               (2)   All parties expressly shall preserve all rights they may have to appeal,
  10    including any appeal of the Court’s June 8, 2020 order, and/or the entry of the award of
  11    attorneys’ fees on Defendants’ anti-SLAPP motion as set forth herein, provided that the
  12    parties have expressly waived any and all rights they may have to challenge the amount
  13    of the attorneys’ fees award as stipulated.
  14

  15               IT IS SO ORDERED.
  16
                                                                ___________________________
  17               Dated: July 14, 2020
                                                                        Percy Anderson
  18                                                            United States District Court Judge
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        1
4835-2539-1810.1
